DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/22/2021, 12-14, pertaining to independent claims 1 and 22 have been fully considered but they are not persuasive. Please see revised rejection below to read on newly amended language. Amendment to claims 14 and 21 has overcome the prior art, accordingly, the previous rejection for these particular set of claims have been withdrawn. Please also note the allowable subject matter in claims 4, 9 and 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-8, 10-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore 6,201,690 in view of Venegas 6,856,505.
Regarding claim 1, Moore discloses a modular keyboard, monitor system (as depicted Fig 3) for use in an equipment rack (11, Fig 2), the system comprising: a tray subsystem (25, Fig 4); an electronics subsystem adapted to rest on and be removably secured to the tray subsystem (all elements depicted forward of portion 43, Fig 9, also see annotated below), the electronics subsystem having a housing including a recess (housing 41, including recess— surface 49 recessed relative to portion 53, Fig 4), the recess being shaped to nestably support an independent keyboard therein (keyboard 83 nestably supported in recess, Fig 6); a monitor pivotally supported from the electronics subsystem and movable between a first position, extending up from the (monitor 79 pivotally supported along arc D and extending up along E, Fig 12), to a second position for storage such that the monitor is positioned parallel to the housing of the electronics subsystem (second position, see Fig 11); the monitor adapted to cover at least a substantial portion of the independent keyboard positioned in the recess when the monitor is folded down into the second position for storage (monitor covers keyboard, as depicted Figs 12 with respect to Fig 11); and wherein the electronics subsystem and the monitor are removable from the tray subsystem as a single assembly (electronic subsystem and monitor is removable as single assembly from tray, when removed in B direction, as depicted Fig 12; note: ‘removable’ alone does not necessitate complete detachment or a contactless relationship with tray—if so intended); a power supply for powering the monitor and internal components of the electronics subsystem (see col 1 lines 44-48—all components/elements are considered electrically connected, which inherently will includes some sort of power supply—Note: this limitation as presented is silent on particularities of said power supply and therefore does not clearly distinguish from the prior art—if so intended).

    PNG
    media_image1.png
    973
    773
    media_image1.png
    Greyscale


Moore does not explicitly disclose a mouse; wherein the electronics subsystem includes at least one control on a surface of the housing, adjacent the keyboard, when the keyboard is positioned within the recess of the housing. 
Venegas however teaches similar apparatus including a mouse; wherein the electronics subsystem includes at least one control on a surface of the housing, adjacent the keyboard, when the keyboard is positioned within the recess of the housing (portion 24, Fig 15). 
It would have been obvious to one of ordinary skill in the art to modify the structure of Moore to include a mouse, i.e., control, as taught by Venegas, in order to function as a pointing device that provides input 
Regarding claim 2, Moore in view of Venegas discloses the system of claim 1, Moore teaches further comprising a keyboard (83) configured to rest nest ably within the recess of the housing of the electronics subsystem (Figs 3,4).
Regarding claim 3, Moore in view of Venegas discloses the system of claim 1, Moore teaches further comprising a pair of slides for supporting the tray subsystem for linear sliding movement into and out from a mounting location within the equipment rack (sliding/sled portion of 27, 29 acts as sled allowing tray subsystem to slide in/out relative to rack in 'A' and 'B' direction Figs 11-12; note: slides not explicitly labeled in Fig).
Regarding claim 5, Moore in view of Venegas discloses the system of claim 1, Moore teaches wherein the tray subsystem of the electronics subsystem includes a projection (81), and the housing includes a recess for engaging the projection (receiving portion under 83 that receives 81), to enable the electronics subsystem to be removably secured on the tray subsystem (Fig 3, 4). Moore in view Venegas discloses the claimed invention except for disclosing a hook. Official Notice is taken that it is well known in the art to reasonably include any structure as desired to achieve a preferred connection between surfaces purposes of 
Regarding claim 6, Moore in view of Venegas discloses the system of claim 1, Moore teaches wherein the recess of a housing of the electronics subsystem (housing 41, including recess—surface 49 recess relative to 53, Fig4) includes at least one retaining arm (81) for engaging with the independent keyboard when the independent keyboard is positioned in the recess of the housing (Fig 3), to removably secure the independent keyboard within the recess of the housing (Fig 4).
Regarding claim 7, Moore in view of Venegas discloses the system of claim 1, except wherein a housing of an electronics subsystem includes at least one USB port. Official Notice is taken that it is well known in the art to reasonably include any structure as desired to achieve an external connection with peripheral devices for purposes of optimize informational exchange between two separate devices, thereby improving accessibility and functionality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Moore in view of Venegas to include at least one USB port, since it was known in the art to allow for external connection of peripheral devices such as power cords for charging accessories, thereby improving versatility and functionality.
Regarding claim 8, Moore in view of Venegas discloses the system of claim 1, Moore teaches wherein the recess of the housing of the electronics subsystem includes a floor panel (41 and/or including 49) having an opening (opening toward rear of 41 formed between the square blocks. Fig 4; not explicitly labeled in Fig), except for enabling cabling from the independent keyboard to pass there through. Official Notice is taken that it is well known in the art to reasonably include a structure as desired for enabling cabling from the keyboard to pass there through for purposes of optimizing cable routing, thereby improving accessibility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Moore in view of Venegas to have the opening enable cable from the keyboard to pass through, since it was known in the art that the KMM devices will have cables and ports connected thereto in order to provide power (among other inputs), whereas opening as shown by Moore is ideally located to run such a cable, neatly between the keyboard and tray electronic subsystem from behind, thereby improving functionality and aesthetics.
Regarding claim 10, Moore in view of Venegas discloses the system of claim 1, Venegas teaches further comprising a cable management system secured to the tray subsystem, for supporting cabling, the cabling adapted to be coupled to the electronics subsystem when the electronics subsystem is positioned on the tray subsystem (Figs 15-18—Venegas).
Regarding claim 11, Moore in view of Venegas discloses the system of claim 1, except wherein the electronics subsystem includes a plurality of controls on a surface of the housing, adjacent the keyboard, when the keyboard is positioned within the recess of the housing. Official Notice is taken that it is well known in the art to reasonably include a plurality of controls on a surface of the housing, adjacent the keyboard, when the keyboard is positioned within the recess of the housing for purposes of optimizing placement of controls/buttons, thereby improving accessibility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of controls on surface of housing adjacent keyboard when positioned in recess, since it was known in the art to provide access and control to various kinds of peripheral items that are well known such as mouse, camera buttons or volume knobs, placed at or near surface of housing to facilitate ease of access for users, thereby improving functionality.
Regarding claim 12, Moore in view of Venegas discloses the system of claim 1, except wherein the electronics subsystem includes a plurality of connectors along a lower rear edge portion thereof, the connectors including at least one of: a USB port. Official Notice is taken that it is well known in the art to reasonably include any structure as desired to achieve an external connection with peripheral devices for purposes of optimize informational exchange between two separate devices, thereby improving accessibility and functionality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Moore in view of Venegas to include USB port on lower edge portion of a plurality of connectors since it was known in the art that connectors and ports on electronic devices are well known and would depend on user/manufacturer preferences to include such accessories on the device at locations that are most convenient in particular applications.
Regarding claim 22, Moore discloses a modular keyboard (as depicted Fig 3), monitor system for use in an equipment rack (11, Fig 2), the system comprising: a tray subsystem (25, Fig 4); an electronics subsystem adapted to rest on and be removably secured to the tray subsystem (all elements depicted forward of portion 43, Fig 9, also see annotated above), the electronics subsystem having a power supply (see col 1 lines 44-48 ‘electrically connected’), and a housing including a recess (housing 41, including recess— surface 49 recessed relative to portion 53, Fig 4), the recess being shaped to nestably support an independent keyboard therein (keyboard 83 nestably supported in recess, Fig 6); a monitor pivotally supported from the electronics subsystem and movable between a first position, extending up from the electronics subsystem so as to be viewable for use by a user (monitor 79 pivotally supported along arc D and extending up along E, Fig 12), to a second position for storage such that the monitor is positioned parallel to the housing of the electronics subsystem (second position, see Fig 11), and the monitor being powered by the power supply of the electronics subsystem (see col 1 lines 44-48—all components/elements are considered electrically connected, which inherently will includes some sort of power supply—this limitation as presented is silent on particularities of said power supply and therefore does not clearly distinguish from the prior art—if so intended); the monitor adapted to cover at least a substantial portion of the independent keyboard positioned in the recess when the monitor is folded down into the second position for storage (monitor substantially covers keyboard, as depicted Figs 12 with respect to Fig 11); wherein the electronics subsystem and the monitor are removable from the tray subsystem as a single assembly (as depicted Figs 9, 11); and wherein the recess in the housing of the electronics subsystem is shaped in accordance with a shape of the independent keyboard (see Fig 9). Moore does not explicitly disclose a mouse. Venegas however teaches similar apparatus including a mouse (24, Fig 15). It would have been obvious to one of ordinary skill in the art to modify the structure of Moore to include a mouse, as taught by, Venegas, in order to function as a pointing device that provides input complimenting other input devices such as keyboard, thereby improving functionality and versatility of the electronic device.

Allowable Subject Matter
Claims 4, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Claim 4. The system of claim 1, wherein: the recess of the housing of the electronics subsystem includes a first opening; and the tray subsystem includes a planar tray portion having a second opening aligned with the first opening to permit a finger of a user to access a bottom surface of the keyboard when the keyboard is positioned in the recess and to lift the keyboard at least partially out of the recess. Claim 9. The system of claim 1, wherein the recess of the housing of the electronics subsystem includes a thumbscrew positioned therein, and the tray subsystem includes a planar tray portion having a threaded hole for engaging with the thumbscrew, to enable the electronics subsystem to be secured to the tray subsystem. Claim 13. The system of claim 1, wherein the recess of the housing of the electronics subsystem includes a floor panel, the floor panel having a plurality of rib portions upon which the keyboard rests when the keyboard is positioned within the recess, the rib portions providing clearance between a lower surface of the keyboard and the floor panel for cabling.

Claims 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 14, i.e. “the housing including a control panel with a plurality of controls, and being disposed on an upper surface thereof adjacent the keyboard,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 15-20 depend, either directly or indirectly, from claim 14 and are therefore allowed for at least the same.
The specific teaching of claim 21, i.e. “at least one control for enabling user control over at least one of power on/off, configuration and settings,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                         Primary Examiner, Art Unit 2841                                                                                                                                    
February 23, 2022